Title: To James Madison from John Tayloe, 16 July 1809
From: Tayloe, John
To: Madison, James


My Dear Sir,
July—16th. 1809. Mount-Airy
I was much concerned that you were so engaged—(the only day I had to spend in the City being hurried by the then situation of my departed Friend Mr. Ogle) that I had not an opportunity of seeing you. Learning from the Secretary at War—that no farther Appointments would be made—for the present in the Army—Consequently my hopes of a Nomination to the Command of the Regiment of Light Dragoons being frustrated—I am now induced to make a Tender of my Services to you—in any way they can be usefull—&. under an assurance of your Friendship—I beg leave here Candidly to state to you, the Motives of my wish for public employment—& it is any honorable one—to keep me employed—that I ask—more than one of Emolument—Tis my wish to reside altogether in Washington, or the Neighbourhood—& particularly more so now—than ever—since the death of my worthy Friend Mr. Ogle—& without having something to engage my time—I should be unwilling to make this removal—merely to spend my time—in idleness. I have supposed that probably under existing circumstances—you might find it necessary to Appoint A Military Secretary as an Aid—whose duty it would be to arrange your Military papers—which belong not—to the War Department—& to attend to the business of all Military men—who may wait on you—& wish an introduction, or that perhaps, the Secretary at War—might want some person to aid & assist him—in some or other of his various Avocations—which with his multiplicity of business—he can’t find time to attend to—such a situation as this—would be to me—particularly acceptable, or indeed any that you thought proper to confer—which would find me employment—during the Forenoon. Excuse my haste—& the freedom with which I address you—for my mind just now (oweing to the distress of Mrs. Tayloe) is little fitted to writeing. She begs leave to join me in most respectfull regards to Mrs. Madison—yourself—& those with you—& I trust you will assure yourself of the perfect regard, & Sincerity—with which I have the honor to subscribe myself—Your respectfull & Obedt. Servt.
John Tayloe
PS. Should there be no Appointment just now—to give—there probably may be at a future day—when I hope you will bear in mind this application—to mention my attachment, & support of your administration—I conceive to be useless to you.
